Name: Council Regulation (EEC) No 3816/92 of 28 December 1992 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Spain and the other Member States and allied measures
 Type: Regulation
 Subject Matter: trade policy;  Europe;  plant product;  EU finance;  European construction
 Date Published: nan

 Avis juridique important|31992R3816Council Regulation (EEC) No 3816/92 of 28 December 1992 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Spain and the other Member States and allied measures Official Journal L 387 , 31/12/1992 P. 0010 - 0011 Finnish special edition: Chapter 3 Volume 47 P. 0045 Swedish special edition: Chapter 3 Volume 47 P. 0045 COUNCIL REGULATION (EEC) No 3816/92 of 28 December 1992 providing for, in the fruit and vegetables sector, the abolition of the compensation mechanism in trade between Spain and the other Member States and allied measuresTHE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accesion of Spain and Portugal, and in particular Article 89 (2) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas the achievement of the internal market on 1 January 1993 makes it desirable to remove all barriers to trade, not only between the Member States of the Community as constituted on 31 December 1985 but also, as far as possible, between those Member States and the new Member States; Whereas protection of the markets of the Member States of the Community as constituted on 31 December 1985 can be ensured by maintaining the supplementary trade mechanism for the most sensitive Spanish products; whereas adjustment of the most vulnerable structures of these Member States may be given a boost by the setting up of specific action programmes; whereas the compensation mechanisms for fruit and vegetables instituted by Articles 152 (1) of the Act of Accession, application and monitoring of which would, moreover, be very difficult once the Community no longer has internal frontiers, should therefore be discontinued; Whereas experience shows that no effective use has been made of the measures to protect the Spanish market provided for by Article 152 (3) of the Act of Accession; Whereas the applicability of the above measures should therefore be terminated and, for reasons of clarity, Council Regulation (EEC) No 3709/89 of 4 December 1989 laying down general rules for implementing the Act of Accession of Spain and Portugal as regards the compensation mechanism on imports of fruit and vegetables originating in Spain (2) should therefore be repealed; Whereas the large-scale integration of the Spanish market into the Community market which will thus be brought about makes it appropriate to apply to Spain the common level of institutional prices, HAS ADOPTED THIS REGULATION: Article 1 The mechanism instituted by Article 152 (1) of the Act of Accession of Spain and Portugal and the provisions of Articles 152 (3) shall no longer be applicable. Article 2 1. The Community shall contribute to the financing of an action programme presented and accomplished respectively by the French, Italian and Greek authorities over a three-year period, the object of which is, for the fresh fruit and vegetables sector, the restructuring of the fruit and vegetables sectors most affected by the aboltion of the transitional measures. 2. The programme provided for in paragraph 1 shall be presented to the Commission before 31 March 1993 and approved by the Commission before its realization. 3. As part of the intervention measures, the Community participation in the measures provided for in paragraph 1 shall be: - 75 % of the expenditure borne as intervention by the Member States, - for a period of three years from the date on which the programme is approved, - within an overall limit of ECU 100 million, - dependent upon the measures concerned not being eligible at the same time for other Community measures. 4. The means of applying this Regulation shall be adopted, as required, according to the procedure provided for in Article 33 of Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (3). Article 3 As from 1 January 1993, the common basic and buying-in prices shall be applicable in Spain. Article 4 Regulation (EEC) No 3709/89 is hereby repealed. Article 5 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Council The President J. GUMMER (1) Opinion delivered on 18 December 1992 (not yet published in the Official Journal). (2) OJ No L 363, 31. 12. 1989, p. 3. (3) OJ No L 118, 20. 5. 1972, p. 1. Regulation as last amended by Regulation (EEC) No 1156/92 (OJ No L 122, 7. 5. 1992, p. 3).